Exhibit 4.4 CALPETRO TANKERS (BAHAMAS III) LIMITED and FRONT VOYAGER INC. BAREBOAT CHARTER TABLE OF CONTENTS Page 1. Vessel to be Chartered 1 2. Period of Charter 1 3. Time and Place of Delivery 1 4. [RESERVED] 2 5. Use and Trade of Vessel 2 6. Documentation and House Flag 3 7. Maintenance and Operation 3 8. Redelivery and Status 6 9. Use of Vessel and Payment of Hire 7 10. Mortgage 8 11. Insurance 9 12. Total Loss, Requisition for Title, Capture, Seizure 11 13. Requisition for Hire 12 14. Liens; Notice on Vessel 13 15. Salvage 14 16. General Average 14 17. Default; Remedies 14 18. Termination 17 19. Payments on Termination 17 20. Assignment and Sub Charter 17 21. Indemnity 18 22. [RESERVED] 20 23. General 20 24. Definitions 23 -i- BAREBOAT CHARTER THIS BAREBOAT CHARTER (hereinafter called the “Charter”) made as of March 31, 2006 BY and BETWEEN CalPetro Tankers (Bahamas III) Limited (hereinafter called “Owners”) and Front Voyager Inc. (hereinafter called “Charterers”). WITNESSETH AND IT IS HEREBY AGREED as follows: 1.Vessel to be Chartered Owners hereby let and demise and Charterers hereby hire the m.t. VIRGO VOYAGER (ex-WILLIAM E. CRAIN) (hereinafter called the “Vessel”), Official No. 9633, of about 88,946 gross tons and 155,127 deadweight tons, built in 1992 in Rio De Janeiro, Brazil), together with all her engines, boilers, machinery, masts, anchors, cables, rigging, tackle, apparel, furniture, electronics, small boats, and all her other appurtenances, whether aboard or removed from the Vessel, together with any and all additions, improvements and/or replacements which may hereafter be made to, on or in the Vessel. 2.Period of Charter (a)This Charter shall be for a period commencing on the Commencement Date and shall terminate on the second anniversary thereof, up to 30 days more or less in Charterer’s option, subject to the Charterer’s right to extend the Charter Period by up to seven (7) further consecutive periods each of twelve (12) months up to 30 days more or less in Charterer’s option. Anything herein to the contrary notwithstanding, the Charterer’s right to extend the Charter period as provided herein is subject to the condition that prior to the commencement of such extension period, the Vessel has not become an actual, constructive, compromised or arranged total loss or been requisitioned for title (but not for hire) or seized or acquired by any government or governmental entity. (b) Should the Vessel be upon a voyage otherwise than under requisition for hire at the time when the charter of the Vessel would (but for the provisions of this clause) have terminated, the Charter Period shall be extended for such additional time as may be necessary for the completion of such voyage. The Charter Period shall also be extended for such additional time as may be necessary to bring the Vessel to a port of redelivery as hereinafter provided in Clause 8 hereof. During any such extension, hire shall be paid pro-rata on a daily basis (assuming a 365-day year) at the rate in force before the commencement of such extension. 3.Time and Place of Delivery (a) On the Commencement Date, Charterers shall unconditionally accept delivery of the Vessel under this Charter “as is, where is”, in whatsoever condition the Vessel may be at the time of such delivery. Such delivery shall take place at a location mutually agreed by the parties and is referred to herein as “Delivery of the Vessel”. On Delivery of the Vessel, Charterers shall execute and deliver to Owners a Certificate of Acceptance. (b)
